Citation Nr: 0835061	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-18 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for nasal 
septum perforation residuals.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.  

The appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO). 

A July 2002 notice of disagreement was also filed with regard 
to the issue of new and material evidence to reopen a claim 
of service connection for residuals of pneumonia, but this 
issue was subsequently reopened and service connection for 
chronic obstructive pulmonary disease, as a residual of in-
service pneumonia, was established with a 10 percent 
evaluation, by rating decision in December 2003.  This issue 
is therefore no longer in appellate status.

The issues involved in this appeal are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. for development and a merits analysis.  VA will notify 
the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  A February 1998 Board decision found no new and material 
evidence to reopen a claim of entitlement to service 
connection for perforation of a nasal septum.  

2.  In October 1999, the veteran filed a request to reopen 
his claim of service connection for nasal septum perforation 
residuals. 

3.  Certain items of additional evidence received since the 
February 1998 Board decision are so significant that it must 
be reviewed to fairly decide the merits of the veteran's 
claim.  

4.  A February 1998 Board decision found that entitlement to 
service connection for a left knee disability was not 
warranted.  

5.  In October 1999, the veteran filed a request to reopen 
his claim of service connection for a left knee disability. 

6.  Certain items of additional evidence received since the 
February 1998 Board decision are so significant that it must 
be reviewed to fairly decide the merits of the veteran's 
claim.  


CONCLUSIONS OF LAW

1.  The February 1998 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of service connection for perforation of the nasal 
septum.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  New and material evidence has been received to reopen the 
claim of service connection for left knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

38 C.F.R. § 3.156, the regulation which governs 
determinations as to whether new and material evidence has 
been received, was revised effective August 29, 2001, and the 
amended regulation is effective for claims received on or 
after August 29, 2001.  The claims to reopen for service 
connection for nasal septum perforation residuals and a left 
knee disability were received in October 1999, so the version 
of 38 C.F.R. § 3.156 in effect prior to August 29, 2001 is 
applicable to these claims.  As in effect when these claims 
were received, new and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Even if an RO determines that new and material evidence was 
received to reopen a claim, the Board is not bound by such 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Nasal Septum Perforation Residuals

The veteran's claim of service connection for nasal septum 
perforation residuals was denied in a 1974 Board decision.  
An attempt to reopen the claim was denied by subsequent Board 
decision in February 1998.  In October 1999, the veteran 
filed a claim to reopen entitlement to service connection for 
nasal septum perforation residuals.  The present appeal 
ensued.  The evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the issuance 
of the Board determination in February 1998 since this 
appears to be the most recent final denial of the underlying 
claim. 

At the time of the February 1998 decision, the veteran's 
service medical records were on file, which included the 
report of separation examination at which time the veteran 
complained of nose trouble and reported nose cauterization in 
1954.  In addition, private medical records dated in October 
1971 reflected that the veteran fractured his nose prior to 
service at the age of 16.  Also of record was a communication 
from Dr. J.E.M. dated in October 1971 in which the physician 
stated that he saw the veteran on several occasions for left 
epistaxis between April 1961 and January 1967.  Also of 
record were medical records from the Fairmont Hospital which 
revealed that the veteran had been hospitalized in October 
1950 after involvement in a vehicular accident.  Examination 
at that time showed a laceration of the left nasolabial fold.  
In addition, there were several VA records pertaining to 
treatment and evaluation for various complaints over the 
years following service.  Finally, lay statements from 
relatives and friends were submitted.  

Evidence received since the February 1998 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran has submitted private medical 
records from Dr. W.B. dated in March 2008 which reflect that 
Dr. W.B. assessed a septal perforation of moderate size and, 
following a review of the veteran's military records, found 
that episodes of nasal bleeding with cauterization may be the 
possible cause of the perforation.  This opinion bears 
directly and substantially on the question before the Board, 
that is, whether the veteran has nasal septum perforation 
residuals that are related to service.  Hence, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, Dr. W.B.'s opinion 
satisfies the materiality requirements of 38 C.F.R. 
§ 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the Board decision in February 1998.  As such, 
the veteran's claim is reopened.  However, before the Board 
may proceed to a merits analysis, additional development is 
necessary to assist the veteran as more particularly set 
forth in the remand section of this decision. 



Left Knee Disability

The veteran's claim of service connection for a left knee 
disability was denied on the merits in a February 1998 Board 
decision.  In October 1999, the veteran filed a claim to 
reopen entitlement to service connection for a left knee 
disability.  The request to reopen was denied, and the 
present appeal ensued.  The evidence that must be considered 
in determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the final Board determination in 
February 1998.

At the time of the February 1998 decision, the veteran's 
service medical records were on file, which included the 
report of separation examination, at which time the veteran 
reported a left knee injury in 1955.  The Board noted that 
there was no competent medical evidence showing that the 
veteran had a current left knee disability.  

Evidence received since the February 1998 Board decision is 
new and material.  Specifically, since the prior denial, the 
veteran has submitted a plethora of VA outpatient and private 
medical records showing a current left knee disability.  
Moreover, a July 2003 VA examination diagnosed 
tricompartmental left knee arthritis and an October 2003 
addendum to the VA examination reflects an opinion that the 
left knee condition with current advanced degenerative joint 
disease is not likely service connected.  In addition, an 
August 2007 VA outpatient treatment record reflects that the 
examining physician reviewed the records of the 1955 left 
knee injury and opined that previous knee trauma more likely 
than not contributed to severe left knee degenerative changes 
which necessitated a May 2007 left knee replacement.  
Furthermore, private medical records from Dr. W.V.M. dated in 
March 2008 reflect that Dr. W.V.M. reviewed the veteran's 
service records and opined that the degenerative arthritis 
likely had a contribution from years of wear and tear, but 
the fall the veteran sustained on the left knee in 1955 
during military service more likely than not accelerated his 
arthritis and contributed to his arthritic knee condition, 
requiring knee surgery.  

These medical records bear directly and substantially on the 
question before the Board, that is, whether the veteran has a 
left knee disability that is related to service.  Hence, they 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.  Thus, these medical 
records satisfy the materiality requirements of 38 C.F.R. 
§ 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the Board decision in February 1998.  As such, 
the veteran's claim is reopened.  Additional development is 
also necessary with regard to this issue as explained in the 
remand section of this decision. 

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of whether new and material evidence has been 
received to reopen the claims of service connection for nasal 
septum perforation residuals and a left knee disability, no 
further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to the claims of 
service connection will be addressed in a future merits 
decision after action is undertaken as directed in the remand 
section of this decision.   




ORDER

The application to reopen the claim of service connection for 
nasal septum perforation residuals is granted.

The application to reopen the claim of service connection for 
a left knee disability is granted.


REMAND

Private medical records from Dr. W.B. dated in March 2008 
reflect that Dr. W.B. assessed a septal perforation of 
moderate size and, following a review of the veteran's 
military records, found that episodes of nasal bleeding with 
cauterization may be the possible cause of the perforation.  
In light of the private medical opinion that episodes of 
nasal bleeding with cauterization in service may be the 
possible cause of the septal perforation, the Board believes 
that a VA examination and opinion (based on a review of the 
claims file) is now necessary to comply with 38 C.F.R. 
§ 3.159(c)(4).  

An October 2003 VA examination opinion, which found that the 
left knee condition with current advanced degenerative joint 
disease is not likely service connected, is in conflict with 
an August 2007 VA outpatient treatment record and opinion 
that previous knee trauma more likely than not contributed to 
severe left knee degenerative changes which necessitated a 
May 2007 left knee replacement, as well as a private medical 
opinion from Dr. W.V.M. dated in March 2008 that the 
degenerative arthritis likely had a contribution from years 
of wear and tear, but the fall the veteran sustained on the 
left knee in 1955 during military service more likely than 
not accelerated his arthritis and contributed to his 
arthritic knee condition, requiring knee surgery.  In light 
of these opinions, the Board believes that another VA 
examination and opinion (based on a review of the claims 
file) is now necessary to comply with 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current nasal septum perforation 
residuals.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any current nasal 
septum perforation residuals should be 
clearly reported.  If current nasal 
septum perforation residuals are 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such nasal septum 
perforation residuals are causally 
related to the veteran's active duty 
service.  A rationale for such opinion 
should be furnished. 

2.  The veteran should also be scheduled 
for an appropriate VA examination to 
determine the nature and etiology of any 
left knee disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any current left 
knee disability should be clearly 
reported.  If current left knee 
disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such left knee disability is 
causally related to the veteran's active 
duty service.  A rationale for such 
opinion should be furnished.

3.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claims of service connection for nasal 
septum perforation residuals and for 
left knee disability.  Unless both 
benefits sought are granted, the 
veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


